
	
		II
		111th CONGRESS
		1st Session
		S. 1007
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2009
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		
			June 2, 2009
			Committee discharged; referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny a
		  deduction for excessive compensation of any employee of an
		  employer.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Excessive Pay Capped Deduction Act
			 of 2009.
		2.Denial of
			 deduction for payments of excessive compensation
			(a)In
			 generalSection 162 of the Internal Revenue Code of 1986 is
			 amended by inserting after subsection (h) the following new subsection:
				
					(i)Excessive
				compensation
						(1)In
				generalNo deduction shall be allowed under this chapter for any
				excessive compensation for any employee of the taxpayer.
						(2)Excessive
				compensationFor purposes of this subsection, the term
				excessive compensation means, with respect to any employee, the
				amount by which the compensation for services performed by such employee during
				the taxable year exceeds the amount which is equal to 100 times the amount of
				the average compensation for services performed by all employees of the
				taxpayer during the taxable year.
						(3)Other
				definitions and special rules
							(A)Compensation
								(i)In
				generalFor purposes of this subsection, the term
				compensation includes wages, salary, fees, commissions, fringe
				benefits, deferred compensation, retirement contributions, options, bonuses,
				property, and any other form of remuneration that the Secretary determines is
				appropriate.
								(ii)Part-time and
				part-year employeesIn the case of any employee which is a
				part-time employee of the taxpayer or which is not employed by the taxpayer for
				a full taxable year, the compensation of such employee shall be calculated for
				purposes of this subparagraph on an annualized basis.
								(B)EmployerAll
				persons treated as a single employer under subsection (a) or (b) of section 52
				or subsection (m) or (o) of section 414 shall be treated as a single taxpayer
				for purposes of this subsection.
							(4)ReportingEach
				employer that provides any excessive compensation to any employee during a
				taxable year shall file a report with the Secretary with respect to such
				taxable year including—
							(A)the amount of
				compensation of the employee of the taxpayer receiving the lowest amount of
				compensation during such taxable year,
							(B)the amount of
				compensation of the employee of the taxpayer receiving the highest amount of
				compensation during such taxable year,
							(C)the average
				compensation of all employees of the taxpayer during such taxable year,
							(D)the number of
				employees of the taxpayer who are receiving compensation that is more than 100
				times the average compensation of all employees of the taxpayer during such
				taxable year, and
							(E)the amounts of
				compensation of the employees described in subparagraph (D) during such taxable
				year.
							Such
				report shall be filed at such time and in such manner as the Secretary may
				require..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
